UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6941



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL ALLEN KOKOSKI,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Robert C. Chambers,
District Judge. (CR-96-64; CA-02-79-5)


Submitted:   March 17, 2006                 Decided:   March 30, 2006


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Allen Kokoski, Appellant Pro Se.    Michael Lee Keller,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
John Lanier File, OFFICE OF THE UNITED STATES ATTORNEY, Beckley,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael   Allen   Kokoski    seeks      to    appeal   the   district

court’s   order   accepting    the    report       and   recommendation      of    a

magistrate judge and denying relief on his motion filed under 28

U.S.C. § 2255 (2000).     An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.               28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                  We have independently

reviewed the record and conclude that Kokoski has not made the

requisite    showing.     Accordingly,        we    deny    a   certificate       of

appealability and dismiss the appeal.                We also deny Kokoski’s

motions to amend the caption and for immediate release on bail.                   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                         DISMISSED


                                     - 2 -